2022 IL App (2d) 190979-U
                                         No. 2-19-0979
                                   Order filed March 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Stephenson County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 17-CF-30
                                       )
MARCO D. MOORE,                        ) Honorable
                                       ) Glenn R. Schorsch,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE BRIDGES delivered the judgment of the court.
       Justices McLaren and Schostok concurred in the judgment.

                                            ORDER

¶1     Held: There was sufficient evidence to find defendant guilty beyond a reasonable doubt
             of aggravated battery with a firearm under an accountability theory, where
             prolonged pursuit of the victim’s vehicle and ballistic evidence support the finding
             that defendant intentionally facilitated his passenger’s shooting. Therefore, we
             affirm.

¶2     Defendant, Marco D. Moore, appeals his conviction of aggravated battery with a firearm

(720 ILCS 5/12–3.05(e)(1) (West Supp. 2017)) based on a theory of accountability. Defendant

argues that the State failed to prove him guilty of the crime beyond a reasonable doubt in that the

State failed to sufficiently prove his accountability for the actions of co-defendant Kahill Brown.
2022 IL App (2d) 190979-U


We affirm.

¶3                                     I. BACKGROUND

¶4     Defendant was charged with two counts of aggravated fleeing to elude a peace officer (625

ILCS 5/11-204.1(a)(1), (4) (West 2016)), two counts of unlawful possession of a controlled

substance (720 ILCS 570/402(c) (West Supp. 2017)), armed violence (720 ILCS 5/33A-2(a) (West

2016)), aggravated discharge of a firearm within 1,000 feet of a school (720 ILCS 5/24-1.2(a)(2)

(West Supp. 2017)), and aggravated battery with a firearm (720 ILCS 5/12-3.05(e)(1) (West Supp.

2017)). A trial was held, wherein defendant was convicted of the enumerated charges, but the trial

court after a hearing ultimately found that defendant had received ineffective assistance of counsel

and granted him a new trial. A second, four-day bench trial was held on March 25 to 27 and April

10, 2019. Defendant was found guilty of two counts of aggravated fleeing, aggravated discharge

of a firearm within 1000 feet of a school, and aggravated battery with a firearm. Defendant was

sentenced to 10 years imprisonment.

¶5                                    A. Shooting and Chase

¶6     On January 23, 2017, around 2:05 p.m., officers from the Freeport Police Department were

in the area of Walnut Avenue and Broadway Street in Freeport, Illinois, having just executed a

search warrant on a nearby residence. Officer Matthew Anderson was in his marked police SUV

and Detective Timothy Krieger was in his unmarked tan police vehicle.

¶7     As they turned onto Broadway Street facing towards Walnut Avenue, they heard two or

three gunshots followed by a brief pause and then another eight to ten shots. The sound seemed to

come from just north of their location. Seconds later they observed a red Chevy Malibu followed

closely by a black Chevy Tahoe traveling south on Walnut Avenue at a high rate of speed. They

turned on their lights and sirens, turned onto Walnut Avenue and began to pursue the vehicles,



                                               -2-
2022 IL App (2d) 190979-U


with the Malibu leading the chase followed by the Tahoe, then Krieger, then Anderson.

¶8     As the vehicles passed the intersection of Homer Street and Walnut Avenue, they were

recorded by a security camera at the home of Issac Larmoreux. At that point in the chase, the

Tahoe’s windshield was intact and the front passenger side window was down. The security

footage shows that after the vehicles passed Larmoreux’s home, the Malibu’s front passenger door

was open slightly. Afterward, the Tahoe can be seen swerving slightly into the oncoming lane of

traffic. As the vehicles passed the area of Walnut Avenue and American Street, the officers heard

additional gunshots. Krieger saw that the shots were fired from the passenger side of one of the

vehicles but could not tell from which vehicle they originated.

¶9     Approximately four blocks down the road, at the intersection of Walnut Avenue and

Winnifred Street, the vehicles split up, with the Tahoe turning east on Winnifred Street and the

Malibu continuing south on Walnut Avenue. Krieger turned off to pursue the Tahoe, while

Anderson continued to follow the Malibu.

¶ 10   The Malibu made its way towards the intersection of Empire Street and Float Avenue

where it slowed almost to a stop, and a passenger, who was later identified as John Carew, exited

from the rear passenger door. The Malibu then turned east on Empire. Anderson looked to see if

there was oncoming traffic and observed the Tahoe also traveling east on Empire Street still being

pursued by Krieger and an additional marked police car. Anderson then radioed in the information

regarding the direction of the Malibu, and got out of his SUV to approach Carew, who had

collapsed in the grass. He handcuffed Carew, lifted his shirt, and saw two bullet holes in his lower

back. Anderson called for an ambulance and stayed with Carew until it arrived.

¶ 11   The Tahoe pursued by Krieger turned south onto Oak Avenue from Winnifred Street, then

east onto Garfield Street, north onto Chicago Avenue, east onto Fuller Street, and north onto



                                               -3-
2022 IL App (2d) 190979-U


Carroll Avenue, before turning east onto Empire Street. At this point Officer Ryan Wagand, who

was traveling east on Empire Street in his marked squad car, interposed himself between Krieger

and the Tahoe. Two blocks down the Malibu pulled out from Float Avenue onto Empire Street in

front of the Tahoe. Officer Anderson’s squad camera captured the four vehicles as they drove past

Float Avenue and Empire Street. The front passenger window of the Tahoe was down, revealing

someone driving the vehicle. However, no one was visible in the front passenger seat.

¶ 12    At the intersection of Empire Street and Galena Avenue, the vehicles split up again. The

Malibu, now pursued by Krieger, continued down Empire Street, while the Tahoe turned South

onto Galena Avenue now with Wagand leading the pursuit.

¶ 13    Krieger pursued the Malibu on a circuitous route until it eventually came to a stop at

Shawnee Street and Liberty Avenue. There were two occupants in the vehicle, Paris Williams and

Damon Shipp, who were then taken into custody. Williams was taken from the driver’s seat and

Shipp from the front passenger seat. Officers discovered a .40-Caliber Ruger handgun on the driver

seat floor.

¶ 14    Wagand continued to pursue the Tahoe south on Galena Avenue. The Tahoe then turned

east onto U.S. Route 20, where it nearly collided with a passing semi-truck. Wagand briefly lost

sight of the Tahoe as the semi-truck passed. This was the only point in the chase where the Tahoe

was out of sight of the pursuing officers. Wagand then pursued the Tahoe east on U.S. Route 20

at speeds approaching 100 miles per hour. The Tahoe then turned north onto Rock City Road. As

the Tahoe passed through the town of Ridott, Wagand observed something being thrown from the

vehicle. The object was later recovered by Officer Douglas Hill and found to be a small bag

containing cannabis. The Tahoe eventually crossed a bridge over the Pecatonica River at which

point the Tahoe turned east onto East River Road. The Tahoe appeared to try to turn around but



                                              -4-
2022 IL App (2d) 190979-U


ended up getting stuck in a ditch on the north bank of the river.

¶ 15   Wagand stopped on East River Road, exited his vehicle, and circled around it. At that point

he observed persons exiting the passenger side of the vehicle. He drew his service weapon and

ordered them to show their hands. Wagand testified that at the time he believed he saw three

persons exiting the vehicle, but that he actually only saw two. Wagand saw one subject run south

toward the river, and another subject running east into a copse of trees along the bank of the river.

Then he saw the individual who had run toward the river return to the vehicle. Wagand chased

after the individual running east, who turned out to be the defendant. As he was giving chase,

Corporal Robyn Stovall passed him in her squad car. Wagand caught up to defendant

approximately 100 yards from the Tahoe, where he surrendered. As Wagand caught up to

defendant, he could be heard saying, “They got me. Police got me. I’m going to jail. Alright?”

Defendant then threw his phone into the river, and Wagand and Stovall took defendant into

custody. Wagand’s and Stovall’s squad cars were equipped with squad cameras, which recorded

these events. Wagand wore a body camera which also captured the events.

¶ 16   Hill arrived at East River Road shortly after Wagand did. As he arrived, he observed

Wagand pursuing defendant eastbound. He then observed Brown in the river up to his chest and

ordered him to exit the water. As Brown was coming out of the water, Hill observed Brown had

something in his right hand. Hill ordered Brown to drop it, which he did. Hill’s squad car was

equipped with a squad camera that captured the events.

¶ 17   As Wagand, Hill, and Stovall arrived at the scene, their squad cameras captured a white

Chrysler traveling eastbound on East River Road pull out onto the southbound lane of Rock City

Road, and then turn around and begin traveling west on East River Road. Stovall identified the

vehicle as belonging to Tristan Euell, who defendant would identify as the owner of the Tahoe.



                                                -5-
2022 IL App (2d) 190979-U


Detective Chris Schenberger also observed Euell and his white Chrysler traveling west on East

River Road as he was traveling to the site where the Tahoe stopped.

¶ 18     Based on Wagand’s belief that he had seen three people exit the Tahoe, police continued

to search the area for a third person. However, no third person was located.

¶ 19                                   B. Physical Evidence

¶ 20     From the area of Walnut Avenue and Pleasant Street where the first round of shots was

fired, officers recovered nine 9-millimeter shell casings from the west side of Walnut Avenue.

Across the street on the eastern side of Walnut Avenue was a fence which formed the boundary of

the playground of Aquin Elementary School. The 9-millimeter shell casing found furthest from

the school was 58 feet away from the property. Officers recovered five .40-caliber shell casings

from the area of Walnut Avenue and American Street, where the second round of shots had been

fired.

¶ 21     After the chase, Krieger went to the area of 402 South Walnut and observed what he

believed to be two bullet holes in the front siding of the home. 402 South Walnut faces Washington

Place, which terminates at the intersection of Walnut Avenue, such that a vehicle traveling

westbound on Washington Place would be facing towards 402 South Walnut. Krieger returned on

February 1, 2017, and attempted to recover bullets from the home. The home was covered in

siding, then foam board, then a thin layer of house wrap, and finally behind that was brick. Krieger

removed the siding and foam board but recovered no bullets. Photographs of the holes and damage

were admitted into evidence.

¶ 22     After defendant and Brown were taken into custody, officers located and recovered a set

of car keys, a blue USB charging cord, and a plastic baggie corner with white powder. The parties

stipulated that the baggie corner and its contents were sent to the Illinois State Police Rockford



                                               -6-
2022 IL App (2d) 190979-U


Crime Lab for examination. The baggie corner was found to contain six smaller baggie corners,

one with .5 grams of heroin and five which contained a total of 1.1 grams of cocaine.

¶ 23   The parties stipulated that Carew was taken to a hospital and treated for multiple gunshot

wounds. Two bullets were removed from his body and given to an attending police officer. As a

result of the gunshot wounds, one of Carew’s kidneys had to be removed.

¶ 24   The parties stipulated that Crime Scene Investigator (CSI) Angela Matthews searched both

the Tahoe and Malibu, which had been taken to the city maintenance yards. Matthews found

defendant’s driver’s license on the driver’s side floorboard of the Tahoe. Matthews identified

seven defects in the rear of the Malibu which were consistent with bullet holes. Likewise, there

were three defects in the rear interior of the trunk, which continued through the rear passenger seat

into the interior of the vehicle consistent with bullets entering the interior of the vehicle. She

identified which defects in the rear of the Malibu corresponded to those in the trunk’s interior and

from that formed the opinion that the bullets were fired in a left to right trajectory. Matthews also

recovered a bullet from the inside of the trunk.

¶ 25   The parties stipulated that the recovered bullets, shell casings, and Ruger handgun were

sent to the Illinois State Police Rockford Crime Lab for examination. The five .40-caliber shell

casings recovered from the area of Walnut Avenue and American Street were determined to have

been fired by the Ruger recovered from the Malibu. That bullet recovered from the Malibu and the

two bullets recovered from Carew’s body were found to have been fired by the same 9-millimeter

caliber firearm and were not fired by the Ruger. The 9-millimeter shell casings recovered from the

area of Walnut Avenue and Pleasant Street were found to have been fired by the same firearm and

were also not fired by the Ruger.

¶ 26                                C. Defendant’s Statements



                                                   -7-
2022 IL App (2d) 190979-U


¶ 27       Defendant gave three different interviews with police but did not testify at trial. The first

interview was with Stovall on January 23, 2017. Defendant stated that prior to the shooting, he and

Brown had gone to Zay’s store to get some nachos. Defendant was driving the Tahoe west on

Iroquois Street, and as he crossed Galena Avenue, at the point where Washington Street and

Iroquois Street merge into Washington Place, 1 is where he first saw the Malibu. The Malibu turned

left onto Walnut Avenue from Washington Place. He knew three people were in the Malibu but

did not know who they were. He then stopped at a stop sign at the intersection of Washington

Place and Walnut Avenue to eat his nachos. Brown then urged him to turn left. Defendant was

confused by Brown’s insistence as he was just eating his nachos and not texting or doing anything

illegal.

¶ 28       Defendant then turned left onto Walnut Avenue, and the rear passenger door of the Malibu

opened up and someone fired several shots towards them. Neither the Malibu nor defendant’s

vehicle stopped. After passing Broadway Street, defendant became aware that Krieger and

Anderson’s vehicles were pursuing them. Brown urged defendant to keep going and he did so,

driving straight down Walnut Avenue. In the area between Homer Street and American Street, the

front passenger door of the Malibu opened and someone fired more shots at them. One of them

went through the windshield of the Tahoe, causing defendant to swerve. He then described the

path he took to get to East River Road. Immediately prior to his apprehension by police, Moore

had been on the phone with his girlfriend, and he threw his phone into the river because he was

mad.



           1
               Defendant referred to this area as Pleasant Street, but based on his description of the area

and subsequent statements to police, it is evident that he was referring to Washington Place.



                                                     -8-
2022 IL App (2d) 190979-U


¶ 29    Defendant stated that no one in the Tahoe had a gun and that no one in the Tahoe fired a

gun. He fled because he panicked and because he thought that Brown had drugs on him. He was

not directed where to go. He did not throw anything out of the vehicle. He did not know who was

in the red vehicle.

¶ 30   At around 5:01 p.m. on January 23, 2017, Detective Tony Bradbury interviewed defendant.

Defendant’s account largely mirrored his previous interview with Stovall. The Tahoe belonged to

Euell. Brown had asked if he would drive him around that day as Brown did not have a license.

He agreed and Brown drove the Tahoe to defendant’s house after which point defendant drove.

¶ 31    Defendant was incarcerated and charged. Afterward Bradbury received three phone calls

that defendant wanted to speak with him.

¶ 32   On January 24, 2017, defendant gave a recorded statement to Bradbury and Krieger. The

statement included more details than his previous statement and differed in several ways.

Specifically, defendant said that he agreed to drive Brown around in the hopes that they would

later smoke some weed together. When Brown arrived to pick defendant up, there was a third

person in the Tahoe. Before purchasing their nachos, defendant first dropped this person off near

Horizon Supermarket and then took Brown over to Illinois Street, where Brown exited the Tahoe

to meet with someone. Defendant did not know what the meeting was about, but believed it to be

a drug deal.

¶ 33   Regarding the shooting, defendant stated that after the Malibu initially fired at them near

the area of Pleasant Street and Walnut Avenue, Brown produced a decent sized black automatic

handgun from his person and fired at the Malibu out the passenger side window. Brown used his

right hand as he had previously been shot 19 times and his left arm and leg did not move well.

Defendant stated that he did not know Brown had a gun prior to the shooting. Brown had thrown



                                              -9-
2022 IL App (2d) 190979-U


the gun out near U.S. Route 20 and Galena Avenue after the Tahoe almost collided with the semi-

truck. Defendant did not know what the dispute was between Brown and the occupants of the

Malibu which led to the shooting, but he had subsequently heard that it had to do with an ongoing

issue between Shipp and Brown. Defendant’s explanation for the changes in his statement was that

initially he did not want to be labeled a snitch, but that he did not want to go to jail or be charged

with something he did not do because he was not the shooter.

¶ 34   The trial court found defendant guilty of two counts of aggravated fleeing, aggravated

discharge of a firearm within 1000 feet of a school, and aggravated battery with a firearm.

Defendant was sentenced to 10 years imprisonment. Defendant timely appealed.

¶ 36                                       II. ANALYSIS

¶ 37    Defendant argues that the State failed to prove beyond a reasonable doubt that he was

accountable for Brown shooting at the Malibu because it did not prove that defendant shared

Brown’s intent or that defendant and Brown shared a common criminal design.

¶ 38   When considering the sufficiency of the evidence, a reviewing court, viewing the evidence

in the light most favorable to the State, must consider whether any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 318-19 (1979). A reviewing court will not substitute its judgment for that of the trier of fact

on the credibility of witnesses or the weight of the evidence. People v. Cooper, 194 Ill. 2d 419,

431 (2000). The same standard applies whether the evidence is direct or circumstantial (People v.

Thomas, 178 Ill. 2d 215, 232 (1997)), and whether there is a bench or jury trial (People v. Howery,

178 Ill. 2d 1, 38 (1997)). Therefore, a conviction will be reversed only if the evidence is so

unreasonable, improbable, or unsatisfactory that it justified a reasonable doubt of the defendant’s

guilt. People v. Wheeler, 226 Ill. 2d 92, 115 (2007).



                                                - 10 -
2022 IL App (2d) 190979-U


¶ 39      A person commits aggravated battery with a firearm when in committing a battery, he or

she knowingly discharges a firearm and causes any injury to another person. 720 ILCS 5/12–

3.05(e)(1) (West Supp. 2017). Defendant does not dispute that Brown committed aggravated

battery with a firearm and challenges only the trial court’s accountability finding.

¶ 40      “A person is legally accountable for the conduct of another when *** either before or

during the commission of an offense, and with the intent to promote or facilitate that commission,

he or she solicits, aids, abets, agrees, or attempts to aid that other person in the planning or

commission of the offense.” 720 ILCS 5/5-2(c) (West 2016). “Unless the accomplice intends to

aid the commission of a crime, no guilt will attach.” (Emphasis in original.) People v. Shaw, 186

Ill. 2d 301, 322 (1998). “To prove that the defendant possessed the intent to promote or facilitate

the crime, the State must present evidence which establishes beyond a reasonable doubt that either:

(1) the defendant shared the criminal intent of the principal, or (2) there was a common criminal

design.” People v. Perez, 189 Ill. 2d 254, 266 (2000).

¶ 41      The mere presence at the scene of a crime will not render a defendant accountable for the

crime, even when joined with flight from the crime or knowledge of its commission. Id. at 268.

However, flight may be considered as a factor in determining whether a defendant is accountable.

People v. Taylor, 164 Ill. 2d 131, 141 (1995).

¶ 42                                       A. Bullet Holes

¶ 43      As a preliminary matter we address defendant’s argument that the trial court’s ruling

contradicted itself regarding the alleged bullet holes at 402 South Walnut Avenue. The trial court

stated:

                 “This Court does not find that enough evidence was presented to make that

          determination, that even though they were referred to as bullet holes throughout the



                                                 - 11 -
2022 IL App (2d) 190979-U


       testimony, those round defects showed no penetration into the home at 402 South Walnut.

       There were no bullet fragments found. And the bullet holes that did enter the red Chevy

       Malibu were bullet holes that had penetrated metal.

               This was a frame house on 402 South Walnut and again the Court does not find that

       those round defects were bullet holes.”

Defendant maintains that the trial court contradicted itself when later, in finding that defendant

shared Brown’s intent to shoot, it considered a scenario in which the holes on 402 South Walnut

Avenue were bullet holes stating,

               “Let’s look at this two ways. If the shots first came from Mr. Brown, and those

       round defects were actually gunshot holes, the only way that those shots could have been

       made was when the car was heading west and not heading south on Walnut.

               When Mr. Moore turned the car left on Walnut to begin the chase, he engaged in

       the criminal activity that had been started by Mr. Brown.”

Accordingly, defendant maintains that the trial court’s hypothetical regarding the bullet holes

should not be considered in determining whether the State met its burden of proving defendant

guilty beyond a reasonable doubt.

¶ 44   We do not find that the trial court contradicted itself in rendering its ruling. At trial, the

State and the defense set forth two theories explaining the initial two to three gunshots followed

by another eight to ten shots as heard by Anderson and Krieger. The State argued that the first two

to three shots were Brown firing in the direction of the Malibu before it turned onto Walnut

Avenue, and then the eight to ten shots were Brown firing at the Malibu after turning the corner

onto Walnut Avenue. Defendant argued that the first two to three shots were caused by someone

in the Malibu firing at the Tahoe and the eight to ten shots were Brown returning fire. There was



                                               - 12 -
2022 IL App (2d) 190979-U


no physical evidence in the form of bullets or shell casings to definitively prove either theory of

the first two to three shots. In making its ruling the trial court considered both scenarios and their

effect on defendant’s accountability, ultimately determining that under either scenario defendant

would have been accountable. This hypothetical exercise was done to examine the posited

scenarios and was not a subsequent determination that the defects were in fact bullet holes.

Accordingly, there was no contradiction as to this point.

¶ 45                                  B. Shared Criminal Intent

¶ 46   Defendant argues that the facts of this case mirror those in People v. Taylor 186 Ill. 2d 439

(1999), and that the same reasoning should apply in this case. In Taylor the defendant was driving

with his friend, who showed the defendant a handgun which he produced from his pocket. Id. They

continued driving around, and after turning onto a narrow street, nearly collided with another

vehicle. Id. at 442-43. The occupants of the other vehicle exited the vehicle, and one of them

shouted a racial slur at the defendant and his friend. Id. at 443. The friend told the defendant to

stop the car, and he exited and fired two shots in the general direction of the occupants of the other

vehicle. Id. at 443-44. The friend then returned to the car, and the defendant drove away. Id. at

444. The Taylor court determined that the defendant could not be held accountable for the shooting

because he neither knew his friend intended to shoot at the occupants of the other vehicle, nor did

he make any effort to aid him in doing so. Id. at 448. Further, the unforeseeability and spontaneity

of the traffic altercation militated against a finding that the defendant shared the friend’s intent to

shoot. Id. The court likewise held that because the defendant did not facilitate or intend to facilitate

the shooting, and because escape was not an element of aggravated discharge, the defendant was

not accountable for the shooting. Id. at 449.

¶ 47   The Taylor court heavily relied on People v. Dennis, 181 Ill. 2d 87 (1998). In Dennis the



                                                 - 13 -
2022 IL App (2d) 190979-U


defendant drove his companion to a drug house with the intent of purchasing heroin. Id. at 90. His

companion exited the vehicle, and the defendant turned away from the drug house down an alley

where he waited for his companion to return. Id. at 90-91. The defendant then saw his companion

running towards the vehicle chased by an unknown man. Id. at 91. His companion entered the

vehicle, and they drove away. Id. The defendant initially believed his companion had been fleeing

a drug bust, but unbeknownst to the defendant, his companion had produced a gun and proceeded

to rob two men in a pickup truck parked around the corner of the alley, taking a car radio/CD

player. Id. The court held that because escape was not an element of armed robbery, the court’s

instruction that the activities involved in escaping could be considered as part of the offense was

in error. Id. at 106-07

¶ 48    In People v. Fernandez, 2014 IL 115527, our supreme court evaluated the holdings in

Dennis and Taylor and clarified that they addressed the shared intent category of accountability

and that both cases stand for the principle that one cannot share the intent to promote or facilitate

the commission of a crime when one does not know that a crime is going to be committed. Id. ¶

20. This is not the rule for common design cases, which is where one aids another in the planning

or commission of an offense, they are legally accountable for any criminal act by the person he

aids which is done in furtherance of the planned and intended act. Id. ¶ 21; People v. Kessler, 57

Ill.2d 493, 497 (1974).

¶ 49    We find that the facts in this case are distinguishable from those in Taylor and Dennis in

several respects. In both of those cases the principal exited the vehicle and committed the offense

largely outside the presence of the driver, such that the drivers had limited opportunity to either

help or hinder their compatriots’ misdeeds. In both cases the victims were random with no previous

connections to the defendants or their companions. Finally, the escapes immediately took the



                                               - 14 -
2022 IL App (2d) 190979-U


parties away from the victims, such that there was no chance of further harm being meted upon

them.

¶ 50    Whereas in the instant case, defendant was in the vehicle with Brown when the shots were

fired and had the opportunity to help or hinder Brown’s actions. Further, while defendant argues

the encounter occurred by happenstance, Brown did have some kind of history with Shipp which

makes the accompanying violence more foreseeable and less spontaneous. Finally, a significant

portion of defendant and Brown’s attempted escape consisted of defendant driving the Tahoe while

closely following the Malibu which the trier of fact could consider to be an active pursuit of the

Malibu.

¶ 51    Indeed, that is the most singular aspect of these facts. But for the officers’ presence, the act

of following the Malibu would clearly evidence an intent on defendant’s part to assist in Brown’s

assault on the vehicle. Alternatively stated, the officers’ presence gives defendant the plausible

argument that his sole concern was evading the police, and his apparent pursuit of the Malibu was

really flight from the police, which was the argument he made in his statements to the police.

¶ 52    However, this argument is belied by other factors. First, Anderson and Krieger were in the

area of Broadway Street and Walnut Avenue prior to the chase. Defendant had to drive from

Washington Place and Walnut Avenue, past Pleasant Street and then Broadway Street before the

police had the opportunity to get behind them. By the time defendant passed Broadway Street, the

Tahoe was traveling at speeds between 40 and 50 miles per hour, between one and three car lengths

behind the Malibu. This shows that defendant’s pursuit of the Malibu began prior to the police’s

intervention and cannot be excused as mere flight from the police. Second, defendant continued to

pursue the Malibu for 11 blocks before giving up his pursuit. During that time defendant followed

the Malibu so closely that Shipp felt either endangered or enraged enough to fire at least five shots



                                                 - 15 -
2022 IL App (2d) 190979-U


at the pursuing Tahoe, despite the presence of police. The trial court found that “it was not until

the bullet crashed directly through [ defendant’s] windshield and whizzed by [his] head, nearly

missing killing [him] that [he] stopped that chase.” However, even that is too generous. It was not

until four blocks later that defendant eventually gave up pursuit of the Malibu. From all this it is

not unreasonable to conclude that defendant’s pursuit of the Malibu was not merely coincidental

with his fleeing, but rather was executed with ill intent.

¶ 53   However, as defendant correctly points out, by the time police observed defendant’s pursuit

of the Malibu, the offense of aggravated battery was complete, and no further crimes other than

those related to the fleeing occurred. As to what occurred prior to the police’s involvement, we

only have defendant’s word. Defendant stated that he did not know Brown had a gun until Brown

produced it to return fire at the Malibu, and that after Brown fired his gun, defendant was driving

to evade the police. Therefore, defendant maintains that the State failed to prove him accountable

beyond a reasonable doubt. However, criminal intent may, and often must be proven by

circumstantial evidence. People v. Johnson, 2019 IL 123318, ¶ 25.

¶ 54   There are several flaws in defendant’s version of events. First, defendant admitted to lying

in his first two statements to the police, which negatively affected his credibility. Second, as

discussed previously, it can reasonably be inferred that defendant’s pursuit of the Malibu was

intentional. It can further be inferred by the rate of speed at which the vehicles crossed Broadway

Street, and their proximity to Walnut Avenue and Pleasant Street, that defendant’s pursuit of the

Malibu had to begin near that area, and possibly prior to Brown’s shooting. This is bolstered by

the ballistic evidence which showed that the shots were fired in a left to right trajectory, which

means that in order for the shots to have been fired out of the passenger side window, the Tahoe

would have had to have been significantly left of the Malibu, likely over the centerline of the road.



                                                - 16 -
2022 IL App (2d) 190979-U


Together, from the ballistic evidence and pursuit of the Malibu, a rational trier of fact could have

concluded that defendant shared Brown’s intent to fire at the Malibu and facilitated the shooting

by positioning the car in a manner which favored Brown’s aim. See People v. Salazar, 2014 IL

App (2d) 130047, ¶ 57 (The defendant was accountable where he aided in the commission of a

shooting by piloting his vehicle in a manner which facilitated the passenger’s shooting.).

¶ 55                               C. Common Criminal Design

¶ 56   We also find that defendant could be found accountable under a common criminal design

theory. “Under the common-design rule, if ‘two or more persons engage in a common criminal

design or agreement, any acts in the furtherance of that common design committed by one party

are considered to be the acts of all parties to the design or agreement and all are equally responsible

for the consequences of the further acts.’” Fernandez, 2014 IL 115527, ¶ 13 (quoting In re W.C.,

167 Ill. 2d 307, 337 (1995)). Words of agreement are not necessary to establish a common criminal

design, and accountability may be established through a defendant’s knowledge of and

participation in the criminal scheme, even where the defendant did not directly participate in the

crime itself. Perez, 189 Ill. 2d at 267. “Evidence that a defendant voluntarily attached himself to a

group bent on illegal acts with knowledge of its design supports an inference that he shared the

common purpose and will sustain his conviction for an offense committed by another.” In re W.C.,

167 Ill. 2d at 338. Where one aids another in the planning or commission of an offense, they are

legally accountable for any criminal act by the person he aids which is done in furtherance of the

planned and intended act. Fernandez, 2014 IL 115527, ¶ 21; Kessler, 57 Ill.2d at 497.

¶ 57   As previously discussed, from defendant’s pursuit of the Malibu and the ballistic evidence

a rational trier of fact could conclude that defendant intentionally aided Brown in the commission

of the shooting. This is enough to find accountability under a common criminal design theory.



                                                - 17 -
2022 IL App (2d) 190979-U


¶ 58   However, there is additional circumstantial evidence which speaks to a common criminal

design. “Proof that the defendant was present during the perpetration of the offense, that he fled

from the scene, that he maintained a close affiliation with his companions after the commission of

the crime, and that he failed to report the crime” are factors which may be considered in

determining accountability. Perez, 189 Ill. 2d at 267. Defendant was present during the shooting,

d defendant drove the vehicle in the direction of the Malibu, defendant fled with Brown, and while

defendant’s opportunity to dissociate himself from Brown or report the crime were limited by his

swift apprehension, it could be argued that defendant’s first attempts to deny that anyone in the

Tahoe had or shot a gun both demonstrate an attempt to maintain an alliance with Brown and

constitute a failure to report what defendant knew about the crime. Additionally, defendant said

he threw his phone into the river, ostensibly out of anger, but perhaps with the intent of destroying

evidence. See People v. Price, 2021 IL App (4th) 190043, ¶ 127 (Destruction of evidence is

admissible for the purpose of showing consciousness of guilt.). Therefore, a rational trier of fact

could have found defendant accountable for the shooting beyond a reasonable doubt based on a

common criminal design theory.

¶ 59                                    III. CONCLUSION

¶ 60   For the reasons stated, we affirm the judgment of the circuit court of Stephenson County.

¶ 61   Affirmed.




                                               - 18 -